                     UNITED STATES DISTRIC COU
                   SOUTHERN DISTRICT OF C.N IF ~J.f*=-==----i
                                                  JAN 15 1019
UNITED STATES OF AMERICA,
                                                                                         CT COURT
                                                                                         OF CALIFORNIA
                                                                                               DEPUTY

                                            Plaintiff,
                         VS.
                                                                JUDGMENT OF DISMISSAL
Homayoun Karimabadi ,


                                          Defendant.



IT APPEARJNG that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 0    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, WITH prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or
              . ..:·

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

 ~    of the offense(s) as charged in the Indictment/Information:
      18:1343; 18:981{a)(l)(C); 28:2461 -Wire Fraud; Criminal Forfeiture




Dated:    1115/2019                                         ~-=-
                                                          Hon. Karen S. Crawford
                                                          United States District Judge
